DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
 	 Claims 1, 22 and 32 are amended. Claims 1, 3, 5-9, 12-13, 16, 18, 20-22, 28, 30, and 32-35 are pending and currently under examination.
Response to Arguments
Applicant’s arguments, see pg. 11, filed 11/01/2022, with respect to the objection to claim 32 have been fully considered and are persuasive. The objection to claim 32 has been withdrawn. 
Applicant’s arguments, see pg. 12, filed 11/01/2022, with respect to the rejections of claims 1, 22, and 32 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The rejections of claims 1, 22, and 32 under 35 U.S.C. 112(a) have been withdrawn. 
Applicant's arguments filed 11/01/2022 with respect to the rejections of claims 1, 3, 5-9, 12-13, 16, 18, 20-22, 28, 30, and 32-35 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
It appears that Applicant’s arguments relating to “Perez” (see pg. 14-15) refer to Perez et al. (US 20020188223). However, it is noted that the rejections made in the Final Rejection mailed 08/05/2022 do not rely upon this reference. The rejections made in the Final Rejection mailed 08/05/2022 are in view of Perez et al. (US 20020103499).  
Nonetheless, in light of the amendments to claims 1, 22, and 32 a new rejection is made in view of Perez et al. (US 20020188223) and Applicant’s arguments related to this Perez reference are addressed herein.
Applicant argues that Perez (US 20020188223) fails to teach a cup portion, wherein a distal end of the cup portion extends from the body radially outward, such that any portion of the cup portion not attached to the body has a greater diameter than the body, and the body extends into the distal end of the cup portion as required by newly amended claims 1, 22, and 32. The Examiner respectfully disagrees.
It is the Examiner’s position that Perez teaches a device (301, see annotated Fig. 31 below) having a body (304) and a cup portion (expression system 305 which includes the supports 321 and the expression member 320, see [0014]) attached to the body at a proximal end of the cup portion (the expression system is attached to the body 304 at a proximal end defined as the end above the dotted line in annotated Fig. 31 below) and a distal end of the cup portion extending from the body radially outward and toward the distal end of the body such that any portion of the cup portion not attached to the body has a greater diameter than the body (the distal end of the expression system, defined as the end below the dotted line in annotated Fig. 31, extends radially outward from the body 304 and toward the distal end of the body 319, see annotated Fig. 31 below), and the cup portion further comprising an opening defined in the distal end of the cup portion, wherein the opening is larger than the body (the opening of the cup portion is larger than the body 304, see Fig. 31), and the body extends into the distal end of the cup portion (the body 304 extends into the distal end of the expression system 305, see annotated Fig. 31).
In response to Applicant’s argument that the supports 321 are formed integrally with the body and thus are not equivalent to the claimed cup portion, it is noted that the feature upon which Applicant relies to form this argument is not recited in claims 1, 22 and 32. Even so, Perez discloses that the supports 321 may be attached to the body 304 (see [0114]), so they are not necessarily formed integrally with the body as argued by Applicant.

    PNG
    media_image1.png
    685
    371
    media_image1.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“biasing member configured to bias” in claims 1, 22, and 32
“depth adjustment member… configured to adjust a distance” in claims 8, 22, and 33
For examination purposes, “biasing member configured to bias” has been interpreted based on the Specification as “a spring element (a spring)… a flexible plastic element or a flexible metal element” (see Specification page 7, paragraph 2) or any structural equivalent thereof. The limitation “depth adjustment member… configured to adjust a distance” has been interpreted as “a rotatable ring” (see Specification page 8, paragraph 2) or any structural equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 18, 20-21, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. (US 20020188223).
Regarding claim 1, Perez discloses a device (301, see Fig. 30-32) for discreetly piercing a skin of a patient, the device comprising: a body (304) having a proximal end (towards cavity 307)and a distal end (319); a cutting member (lancet 309) attached to a plunger (lancet carrier 310), the cutting member and the plunger positioned at least partially within the body (Fig. 31 shows lancet 309 and lancet carrier 310 disposed within the body 304); a biasing member (spring 318 meets the limitation of a biasing member as interpreted under 35 U.S.C. 112f, see Fig. 31) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (spring 318 is configured to bias lancet 309 to be positioned fully within the body, see Fig. 31); and a cup portion (expression system 305 which includes the supports 321 and the expression member 320, see [0014]) attached to the body at a proximal end of the cup portion (the expression system is attached to the body 304 at a proximal end defined as the end above the dotted line in annotated Fig. 31 above) and a distal end of the cup portion extending from the body radially outward and toward the distal end of the body such that any portion of the cup portion not attached to the body has a greater diameter than the body (the distal end of the expression system, defined as the end below the dotted line in annotated Fig. 31, extends radially outward from the body 304 and toward the distal end of the body 319, see annotated Fig. 31 above), and the cup portion further comprising an opening defined in the distal end of the cup portion, wherein the opening is larger than the body (the opening of the cup portion is larger than the body 304, see Fig. 31), and the body extends into the distal end of the cup portion (the body 304 extends into the distal end of the expression system 305, see annotated Fig. 31); wherein the plunger is slidable into the proximal end of the body, causing the cutting member to extend from the distal end of the body (extension 311 of the lancet carrier 310 is slidable into the proximal end of the body 304, so that when button 315 is depressed lancet 309 extends from the distal end 319, see Fig. 31 and paragraph [0113]).
Regarding claim 6, Perez discloses the device of claim 1, wherein the cutting member is a blade (lancet 309, by definition, is a blade).
Regarding claim 9, Perez discloses the device of claim 1, wherein the cup portion is coupled to or formed as part of the body, the cup portion having a circumferential distal portion (the expression system 305 is attached to or integrally formed with the body 304 and has a circumferential distal portion, see paragraph [0114] and Fig. 31).
Regarding claim 18, Perez discloses the device of claim 1, configured so that when in use, and when the plunger is depressed, the cutting member can pierce a boil or other skin condition of the patient's skin.
The language “configured so that when in use, and when the plunger is depressed, the cutting member can pierce a boil or other skin condition of the patient's skin” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Perez meets the structural limitations of the claim, and the cutting member is capable of piercing a boil or other skin condition of a patient’s skin. Since depression of the plunger causes the cutting member to extend past the distal body for piercing raised skin surfaces (see Fig. 32), it follows that the device would also be capable of piercing other raised skin surfaces like a boil or other skin condition. 
Regarding claim 20, Perez discloses the device of claim 9, configured so that when in use, and when the plunger is depressed and when the cup portion contacts a patient's skin, the cutting member can pierce a boil or other skin condition of the patient's skin.
The language “configured so that when in use, and when the plunger is depressed and when the cup portion contacts a patient's skin, the cutting member can pierce a boil or other skin condition of the patient's skin” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Perez meets the structural limitations of the claim, and the cutting member is capable of piercing a boil or other skin condition of a patient’s skin when the plunger is depressed and the cup portion contacts a patient’s skin. Since depression of the plunger causes the cutting member to extend past the distal body for piercing raised skin surfaces while the cup portion contacts the skin (see Fig. 32), it follows that the device would also be capable of piercing other raised skin surfaces like a boil or other skin condition.
Regarding claim 21, Perez discloses the device of claim 20, configured so that any pus or other material erupting from the boil or other skin condition is contained within the cup portion until the device no longer contacts the patient's skin.
The language “configured so that any pus or other material erupting from the boil or other skin condition is contained within the cup portion until the device no longer contacts the patient's skin” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Perez meets the structural limitations of the claim, and the cup portion is capable of containing pus or other material erupting from the boil or other skin condition until the device is no longer in contact with the skin. Since the cup portion is meant to constrict the area surrounding the incision so that bodily fluid is retained (see paragraph [0055]), it follows that the cup portion would be capable of retaining pus or other material erupting from a boil or other skin condition.
Regarding claim 28, Perez discloses a piercing method, the method comprising the step of: positioning the device of claim 1 relative to a patient's skin (see Fig. 31) and depressing the plunger to cause the cutting member to pierce the patient's skin or a boil or other skin condition of the patient's skin (when button 315 is depressed, lancet 310 is depressed causing, lancet 309 to extend from the distal end 319 for piercing the skin, see paragraph [0113]).
Regarding claim 30, Perez discloses a piercing method, the method comprising the step of: positioning the device of claim 9 relative to a patient's skin so that the cup portion contacts a patient's skin (the expression system 309 contacts a patient’s skin 306, see Fig. 31); and depressing the plunger to cause the cutting member to pierce the patient's skin or a boil or other skin condition of the patient's skin (when button 315 is depressed, lancet 310 is depressed causing, lancet 309 to extend from the distal end 319 for piercing the skin, see paragraph [0113]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, as applied to claim 1 above, in view of Bilenski (US 20140052165).
Regarding claim 7, Perez discloses the device of claim 1 and fails to teach the cutting member is a plurality of needles.
Bilenski, in the same field of art, teaches a device (500, see Fig. 5A-5B) for piercing a skin of a patient, wherein the cutting member is a plurality of needles (526) which can be selected for use by the user (see paragraph [0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cutting member of Perez as taught by Bilenski since doing so would allow the user to select between a number of cutting members for piercing the skin of a patient.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Perez as applied to claim 1 above, in view of Jacobs (US 20120143086).
Regarding claim 12, Perez discloses the device of claim 9, wherein the cup portion (expression system 305) is non-transparent (see Fig. 30). Perez fails to teach the cup portion has a transparent portion.
Jacobs, in the same field of art, discloses a device (100, see Fig. 1) for piercing a patient’s skin (see abstract) having a cup portion (lance guide 112) which can have a transparent portion and a non-transparent portion (see paragraph [0064]) for viewing the surface being pierced (see paragraph [0014]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the cup portion of Perez with a transparent portion as taught by Jacobs, since doing so would allow the user to view the surface being pierced.
Regarding claim 13, Perez discloses the device of claim 9, wherein the cup portion (expression system 305) is opaque (see Fig. 30). Perez fails to disclose the cup portion defines a window therein.
Jacobs, in the same field of art, discloses a device (100, see Fig. 1) for piercing a patient’s skin (see abstract) having a cup portion (lance guide 112) which can a window for viewing the surface being pierced (see paragraph [0064]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the cup portion of Perez with a window as taught by Jacobs, since doing so would allow the user to view the surface being pierced.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, as applied to claim 1 above, in view of Stern (US 3208452).
Regarding claim 16, Perez discloses the device of claim 1 and fails to teach wherein the body further comprises a grip, and wherein the grip comprises two diametrically opposed arc shaped extensions extending laterally outward from the body.
Stern, in the same field of art, teaches a similar device (see Fig. 1) having a body (10) and a grip (69) comprising two diametrically opposed arc shaped extensions extending laterally outward from the body for facilitating gripping by a user (see col. 4, lines 22-31). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Perez with grips as taught by Stern, since doing so would make the device more ergonomic and facilitate gripping.
Claims 1, 3, 5, 8, 22 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 20020103499), hereinafter D1, in view of Perez et al. (US 20020188223), hereinafter D2.
Regarding claim 1, D1 discloses a device (100, see Fig. 1A-2C)  for discreetly piercing a skin of a patient the device comprising: a body (105) having a proximal end (towards 110, see Fig. 1A) and a distal end (towards 107, see Fig. 1A); a cutting member (lancet 120) attached to a plunger (lancet carrier 110), the cutting member and the plunger positioned at least partially within the body (see Fig. 1A); a biasing member (spring 150 meets the limitation of a biasing member as interpreted under 35 U.S.C. 112f ) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (see [0071]); wherein the plunger is slidable into the proximal end of the body, causing the cutting member to extend from the distal end of the body (see Fig. 2A-2B). 
D1 fails to teach a cup portion attached to the body at a proximal end of the cup portion and a distal end of the cup portion extending from the body radially outward and toward the distal end of the body such that any portion of the cup portion not attached to the body has a greater diameter than the body, and the cup portion further comprising an opening defined in the distal end of the cup portion, wherein the opening is larger than the body, and the body extends into the distal end of the cup portion.
D2, in the same field of art, teaches a similar device (301, see Fig. 30-32) a body (304) and a cup portion (expression system 305 which includes the supports 321 and the expression member 320, see [0014]) attached to the body at a proximal end of the cup portion (the expression system is attached to the body 304 at a proximal end defined as the end above the dotted line in annotated Fig. 31 above) and a distal end of the cup portion extending from the body radially outward and toward the distal end of the body such that any portion of the cup portion not attached to the body has a greater diameter than the body (the distal end of the expression system, defined as the end below the dotted line in annotated Fig. 31, extends radially outward from the body 304 and toward the distal end of the body 319, see annotated Fig. 31 above), and the cup portion further comprising an opening defined in the distal end of the cup portion, wherein the opening is larger than the body (the opening of the cup portion is larger than the body 304, see Fig. 31), and the body extends into the distal end of the cup portion (the body 304 extends into the distal end of the expression system 305, see annotated Fig. 31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of D1 to include a cup portion as taught by D2 since doing so would help to retain fluid in the area of the skin being pierced (see [0114] of D2).
Regarding claim 3, the combination of D1 and D2 teaches the device of claim 1. D1 further discloses wherein the biasing member is connected to the plunger at a first location and is connected to the body at a second location (spring 150 may be connected to the lancet carrier 110 and the body as shown in Fig. 4A where the first location is the base of the lancet carrier and the second location is the bearing surface 407, see [0071]).
Regarding claim 5, the combination of D1 and D2 teaches the device of claim 1. D1 further discloses wherein the biasing member is disposed external to the body and visually exposed to a user of the device (the spring 150 can be external to the body between the body and the lancet carrier and in this state the spring would be visually exposed to the user, see [0071]).
Regarding claim 8, the combination of D1 and D2 teaches the device of claim 1. D1 further discloses a depth adjustment member (which has been interpreted under 35 U.S.C. 112f as a rotatable ring) (the device can include a depth adjustment mechanism such as a turn wheel, see [0068] and [0079]) coupled to the device, the depth adjustment member configured to adjust a distance the cutting member can extend from the body (turning the wheel can adjust the penetration depth of the lancet, see [0068)).
Regarding claim 22, D1 discloses a device (100, see Fig. 1A-2C) for discreetly piercing a skin of a patient, the device comprising: a body (105) having a proximal end (towards 110, see Fig. 1A) and a distal end (towards 107, see Fig. 1A); a cutting member (lancet 120) attached to a plunger (lancet carrier 110), the cutting member and the plunger positioned at least partially within the body (see Fig. 1A); a biasing member (spring 150 meets the limitation of a biasing member as interpreted under 35 U.S.C. 112f ) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (see [0071]); a depth adjustment member (the device can include a depth adjustment mechanism, which has been interpreted as a rotatable ring under 35 U.S.C. 112f, in the form of a turn wheel, see [0068] and [0079]) coupled to the device, the depth adjustment member configured to adjust a distance the cutting member can extend from the body (turning the wheel can adjust the penetration depth of the lancet, see [0068]); wherein the plunger is slidable into the proximal end of the body, causing the cutting member to extend from the distal end of the body (see Fig. 2A-2B).
D1 fails to teach a cup portion attached to the body at a proximal end of the cup portion and a distal end of the cup portion extending from the body radially outward and toward the distal end of the body such that any portion of the cup portion not attached to the body has a greater diameter than the body, and the cup portion further comprising an opening defined in the distal end of the cup portion, wherein the opening is larger than the body, and the body extends into the distal end of the cup portion.
D2, in the same field of art, teaches a similar device (301, see Fig. 30-32) a body (304) and a cup portion (expression system 305 which includes the supports 321 and the expression member 320, see [0014]) attached to the body at a proximal end of the cup portion (the expression system is attached to the body 304 at a proximal end defined as the end above the dotted line in annotated Fig. 31 above) and a distal end of the cup portion extending from the body radially outward and toward the distal end of the body such that any portion of the cup portion not attached to the body has a greater diameter than the body (the distal end of the expression system, defined as the end below the dotted line in annotated Fig. 31, extends radially outward from the body 304 and toward the distal end of the body 319, see annotated Fig. 31 above), and the cup portion further comprising an opening defined in the distal end of the cup portion, wherein the opening is larger than the body (the opening of the cup portion is larger than the body 304, see Fig. 31), and the body extends into the distal end of the cup portion (the body 304 extends into the distal end of the expression system 305, see annotated Fig. 31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of D1 to include a cup portion as taught by D2 since doing so would help to retain fluid in the area of the skin being pierced (see [0114] of D2).
Regarding claim 32, D1 discloses a method, comprising the steps of: positioning a portion of a device relative to a patient's skin (device 100 is positioned relative to patient skin, see Fig. 2A), the device comprising: a body (105) having a proximal end (towards 110) and a distal end (towards 107), a cutting member (lancet 120) attached to a plunger (lancet carrier 110), the cutting member and the plunger positioned at least partially within the body (see Fig. 2A), a biasing member (spring 150 meets the limitation of a biasing member as interpreted under 35 U.S.C. 112(f)) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (see [0071]), and depressing the plunger to cause the cutting member to extend from the distal end of the body to pierce the patient's skin or a boil or other skin condition of the patient’s skin (see Fig. 2B).
 D1 fails to teach a cup portion attached to the body at a proximal end of the cup portion and a distal end of the cup portion extending from the body radially outward and toward the distal end of the body such that any section of the cup portion not attached to the body has a greater diameter than the body, and the cup portion further comprising an opening defined in the distal end of the cup portion, wherein the opening is larger than the body, and the body extends into the distal end of the cup portion.
D2 teaches a similar device (301, see Fig. 30-32) a body (304) and a cup portion (expression system 305 which includes the supports 321 and the expression member 320, see [0014]) attached to the body at a proximal end of the cup portion (the expression system is attached to the body 304 at a proximal end defined as the end above the dotted line in annotated Fig. 31 above) and a distal end of the cup portion extending from the body radially outward and toward the distal end of the body such that any portion of the cup portion not attached to the body has a greater diameter than the body (the distal end of the expression system, defined as the end below the dotted line in annotated Fig. 31, extends radially outward from the body 304 and toward the distal end of the body 319, see annotated Fig. 31 above), and the cup portion further comprising an opening defined in the distal end of the cup portion, wherein the opening is larger than the body (the opening of the cup portion is larger than the body 304, see Fig. 31), and the body extends into the distal end of the cup portion (the body 304 extends into the distal end of the expression system 305, see annotated Fig. 31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of D1 to include a cup portion as taught by D2 since doing so would help to retain fluid in the area of the skin being pierced (see [0114] of D2).
Regarding claim 33, the combination of D1 and D2 discloses the method of claim 32: wherein the cup portion is coupled to or formed as part of the body, the cup portion extending from the body outward and toward the distal end of the body (the cup portion of D2 can be coupled to or integrally formed with the body and extends outward and toward the distal end of the body, see Fig. 31 and [0114]), and wherein the positioning step comprises the step of positioning the cup portion onto the patient's skin (the device of D1 as modified by D2 would have a cup portion at the distal end so positioning the device as shown in Fig. 2A of D1 would include the cup portion contacting a patient’s skin); and wherein the device further comprises a depth adjustment member (which has been interpreted under 35 U.S.C. 112f as a rotatable ring) (the device can include a depth adjustment mechanism such as a turn wheel, see D1 [0068] and [0079]) coupled to the device, the depth adjustment member configured to adjust a distance the cutting member can extend from the body (turning the wheel can adjust the penetration depth of the lancet, see D1 [0068]), and wherein the method further comprises the step of adjusting the depth adjustment member to a desired depth prior to the step of depressing the plunger (the penetration depth can be pre-set at a desired level, see D1 [0079)).
Regarding claim 34, the combination of D1 and D2 discloses the method of claim 33, wherein the step of depressing the plunger is performed to cause the cutting member to pierce the patient's skin, causing blood to erupt from the patient's skin, whereby the blood is contained within the cup portion (depressing the lancet carrier 110 causes the lancet 120 to pierce the skin and blood to erupt from the skin, see Fig. 2A-2C of D1 and the blood would be contained within the cup portion since the cup portion is meant to retain bodily fluids, see [0114] of D2).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, as applied to claim 33 above, and further in view of Wu et al. (US 20100185224).
Regarding claim 35, the combination of D1 and D2 teaches the method of claim 33, wherein the step of depressing the plunger is performed to cause the cutting member to pierce a patient’s skin (depressing the lancet carrier 110 causes the lancet 120 to pierce the skin, see D1 Fig. 2A-2C). The combination of D1 and D2 fails to teach depressing the plunger is performed to pierce a boil or other skin condition of the patient's skin, causing pus or other purulent material or to erupt from the boil or other skin condition of the patient's skin, whereby the pus or other purulent material is contained within the cup portion.
Wu teaches a similar device (see Fig. 1-6) for piercing skin for the purpose of treating acne (see abstract). The device includes a cutting member (21) for piercing a pimple to treat acne and remove pus (see paragraph [0003]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the step of depressing the plunger of D1 and D2 to specifically cause the cutting member to pierce a boil or other skin condition as taught by Wu, since using a lancet device to treat various skin conditions was known in the art and would have provided a safer, more hygienic method of treating skin (see Wu paragraph [0002-0003]). 
The combination of D1 and D2 as modified by Wu teaches pus or other purulent material is contained within the cup portion since the purpose of the cup portion is to retain bodily fluids (see D2 paragraph [0102]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771